Opinion of the Court
GEORGE W. LatimeR, Judge:
The accused was charged with, and convicted of, an offense of absence without leave from July 31, 1956, to August 1, 1956, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886, and the crimes of assault with intent to commit rape and breaking restriction, in violation of Article 134 of the Uniform Code of Military Justice, 10 USC § 934. He was sentenced to dishonorable discharge, confinement at hard labor for nine months, and forfeiture of $40.00 a month for a like period. The findings and sentence were affirmed by the convening authority and a board of review. The accused petitioned this Court for review, asserting that the sentence was inconsistent and illegal for it combined a dishonorable discharge with a partial forfeiture of pay and allowances. We granted the petition for review for the reason that a similar question was pending before the Court in the ease of United States v Cleckley, 8 USCMA 83, 23 CMR 307. Subsequently, at the request of counsel for both parties, the two cases were consolidated for argument. The principles we announce in that decision, this day decided, are dispositive of this appeal, and we therefore affirm the decision of the board of review.
Judge FeRGUSON concurs.